The appellant was convicted in the Criminal District Court of Dallas County for the offense of unlawfully manufacturing intoxicating liquor and his punishment assessed at one year in the penitentiary.
The record is before us without a statement of facts, bills of exception or brief by the appellant. The record shows that the indictment correctly charges the offense and the Court properly submitted the law applicable thereto and there being no error shown, the judgment of the trial court is therefore affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.